 1 CHARLES C. KELLY, II—SBN 122253
   MONTANA BAKER—SBN 319491
 2 HERSH & HERSH
   A Professional Corporation
 3
   601 Van Ness Avenue, Suite 2080
 4 San Francisco, CA 94102-6396
   Telephone: (415) 441-5544
 5
   Attorneys for Plaintiffs
 6 ANDREA JONES and A.H., a minor

 7 BARBARA J. PARKER, City Attorney – SBN 069722
   MARIA BEE, Chief Assistant City Attorney – SBN 167716
 8 DAVID A. PEREDA, Special Counsel – SBN 237982
   MICHELLE M. MEYERS, Supervising Deputy City Attorney – SBN 236387
 9 One Frank H. Ogawa Plaza, 6th Floor
   Oakland, California 94612
10 Telephone: (510) 238-2964, Fax: (510) 238-6500
   Email: mmeyers@oaklandcityattorney.org
11 X04671/2745229

12 Attorneys for Defendants
   CITY OF OAKLAND, OAKLAND
13 POLICE DEPARTMENT, and HAROLD CASTRO

14
                              UNITED STATES DISTRICT COURT
15
                            NORTHERN DISTRICT OF CALIFORNIA
16
                                      OAKLAND DIVISION
17

18 ANDREA JONES, an individual and A.H.,             Case No. 4:19-cv-0789 HSG
   a minor, by and through his Guardian ad Litem
19 Andrea Jones,                                     STIPULATION AND PROPOSED
                        Plaintiffs,                  ORDER CONTINUING THE INITIAL
20                                                   CASE MANAGEMENT CONFERENCE
              v.
21
   CITY OF OAKLAND, a municipal corporation;
22 OAKLAND POLICE DEPARTMENT, a
   municipal corporation; HAROLD CASTRO,
23 individually, and in his capacity as law
   enforcement officer for OAKLAND POLICE
24 DEPARTMENT; and DOES 1-10, inclusive,
   individually and in their capacities as law
25 enforcement officers and/or personnel for
   OAKLAND POLICE DEPARTMENT,
26
                        Defendants.
     STIPULATION AND PROPOSED ORDER          1                               4:19-cv-0789 HSG
 1
             TO ALL PARTIES AND THE CLERK OF THE ABOVE-CAPTIONED COURT:
 2

 3           The parties respectfully request that the Initial Case Management Conference currently

 4 scheduled for May 21, 2019 be continued to a date on or after August 8, 2019, the date the Court is

 5 scheduled to hear the Defendants’ Motion to Dismiss. Good cause exists as the pleadings remain

 6 unsettled and Plaintiffs may seek to add additional defendants following the hearing on the

 7 Defendants’ Motion to Dismiss.

 8
             The parties further stipulate that all dates, i.e. Case Management Statements, Initial
 9
     Disclosures, Joint Rule 26 Report, etc. corresponding to the Initial Case Management Conference as
10
     currently scheduled likewise be continued to correspond to the new Case Management Conference
11
     date.
12

13 IT IS SO STIPULATED:

14

15
     Dated: May 2, 2019              HERSH & HERSH
16

17                                       By: ___/s/ Montana Baker__________________________
                                            CHARLES C. KELLY, II
18                                          MONTANA BAKER
                                            Attorneys for Plaintiffs
19                                          ANDREA JONES and A.H., a minor

20

21 Dated: May 2, 2019
                                             BARBARA J. PARKER, City Attorney
22                                           MARIA BEE., Chief Assistant City Attorney
                                             DAVID A. PEREDA, Special Counsel
23                                           MICHELLE M. MEYERS, Supervising Deputy City Attorney

24

25                                       By: ____/s/ Michelle Meyers_______________________________
                                             Attorneys for Defendants
26                                           CITY OF OAKLAND, OAKLAND POLICE
                                             DEPAR TMENT, HAROLD CASTRO
     STIPULATION AND PROPOSED ORDER                 2                                       4:19-cv-0789 HSG
 1
     PURSUANT TO STIPULATION, IT IS SO ORDERED, the Initial Case Management Conference
 2
     is continued to August
                     ____________.
                            8, 2019 at 2:00 p.m.
 3

 4

 5
     DATED: ________________________
                   5/3/2019                    _____________________________________
 6                                                     Hon. Haywood S. Gilliam, Jr.
                                                       UNITED STATES DISTRICT COURT
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND PROPOSED ORDER                3                       4:19-cv-0789 HSG
